Citation Nr: 1722928	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-43 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for refractive error, claimed as an eye condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for a sleep disorder.  

5.  Entitlement to service connection for jungle rot.  

6.  Entitlement to an initial disability rating in excess of 20 percent for diabetes type.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1971.  He initially received a discharge of under other than honorable conditions, but this discharge was later upgraded by the Army Discharge Review Board to under honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a TDIU has been raised as a component of the initial rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a June 2015 VA Form 9, which appears to have been submitted in response to a May 2015 supplemental statement of the case (SSOC), the Veteran marked the option indicating that he only wanted to appeal certain issues.  He identified all of the issues listed on the title page except for jungle rot.  At present, the Board does not find this to be an adequate withdrawal of the jungle rot issue because his intent to withdraw the issue is not clear and he had previously included the issue in a May 2015 VA Form 9.  See Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).

The appeal is REMANDED to the RO.  VA will notify the Veteran when further action is required.



REMAND

In a June 2015 VA Form 9, the Veteran marked the option indicating that he would like a Board hearing at his local VA office.  At present, a Board hearing has not been held.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person Board hearing before a Veterans Law Judge at the local VA office.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

